



Exhibit 10.1
AMENDED AND RESTATED
INSEEGO CORP.
2000 EMPLOYEE STOCK PURCHASE PLAN
SECTION 1
PURPOSE
Inseego Corp. hereby amends and restates the Novatel Wireless, Inc. 2000
Employee Stock Purchase Plan into this Inseego Corp. 2000 Employee Stock
Purchase Plan, in order to provide eligible employees of the Company and its
participating Subsidiaries with the opportunity to purchase Common Stock through
payroll deductions. The Plan is intended to qualify as an employee stock
purchase plan under Section 423(b) of the Code.
SECTION 2
DEFINITIONS
2.1“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific Section of the 1934 Act or regulation thereunder shall include
such Section or regulation, any valid regulation promulgated under such Section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
2.2“Board” means the Board of Directors of the Company.
2.3“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code or regulation thereunder shall include such Section
or regulation, any valid regulation promulgated under such Section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
2.4“Committee” shall mean the committee appointed by the Board to administer the
Plan. Any member of the Committee may resign at any time by notice in writing
mailed or delivered to the Secretary of the Company. As of the effective date of
the Plan, the Committee shall be the Compensation Committee of the Board.
2.5“Common Stock” means the common stock of the Company.
2.6“Company” means Inseego Corp., a Delaware corporation.
2.7“Compensation” means a Participant’s regular wages. The Committee, in its
discretion, may (on a uniform and nondiscriminatory basis) establish a different
definition of Compensation prior to an Enrollment Date for all options to be
granted on such Enrollment Date.
2.8“Eligible Employee” means every Employee of an Employer, except (a) any
Employee who immediately after the grant of an option under the Plan, would own
stock and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Subsidiary of the Company (including stock attributed
to such Employee pursuant to Section 424(d) of the Code), (b) to the extent that
such purchase would cause such Eligible Employee to have options or rights to
purchase more than $25,000 in shares of Common Stock under the Plan (and under
all other employee stock purchase plans of the Company and its Subsidiaries
which qualify for treatment under Section 423 of the Code) for any calendar year
in which such rights are outstanding (based on share price, determined as of the
date such rights are granted), or (c) as provided in the following sentence. The
Committee, in its discretion, from time to time may, prior to an Enrollment Date
for all options to be granted on such Enrollment Date, determine (on a uniform
and nondiscriminatory basis) that an Employee shall not be an Eligible Employee
if he or she: (1) has not completed at least two years of service since his or
her last hire date (or such lesser period of time as may be determined by the
Committee in its discretion), (2) customarily works not more than 20 hours per
week (or such lesser period of time as may be determined by the Committee in its
discretion), (3) customarily works not more than 5 months per calendar year (or
such lesser period of time as may be determined by the Committee in its
discretion), or (4)  is a highly compensated employee (within the meaning of
Section 414(q) of the Code).
2.9“Employee” means an individual who is a common-law employee of any Employer,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.





--------------------------------------------------------------------------------





2.10“Employer” or “Employers” means any one or all of the Company, and those
Subsidiaries which, with the consent of the Board, have adopted the Plan.
2.11“Enrollment Date” means such dates as may be determined by the Committee (in
its discretion and on a uniform and nondiscriminatory basis) from time to time.
2.12“Grant Date” means any date on which a Participant is granted an option
under the Plan.
2.13“Participant” means an Eligible Employee who (a) has become a Participant in
the Plan pursuant to Section 4.1 and (b) has not ceased to be a Participant
pursuant to Section 7 or Section 8.
2.14“Plan” means the Inseego Corp. 2000 Employee Stock Purchase Plan, as set
forth in this instrument and as hereafter amended from time to time.
2.15“Purchase Date” means such dates as may be determined by the Committee (in
its discretion and on a uniform and nondiscriminatory basis) from time to time
prior to an Enrollment Date for all options to be granted on such Enrollment
Date.
2.16“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.
SECTION 3
SHARES SUBJECT TO THE PLAN
3.1Number Available. 1,089,676 shares of Common Stock are currently available
for issuance pursuant to the Plan. Shares sold under the Plan may be newly
issued shares or treasury shares.
3.2Adjustments. In the event of any reorganization, recapitalization, stock
split, reverse stock split, stock dividend, combination of shares, merger,
consolidation, offering of rights or other similar change in the capital
structure of the Company, the Board may make such adjustment, if any, as it
deems appropriate in the number, kind and purchase price of the shares available
for purchase under the Plan and in the maximum number of shares subject to any
option under the Plan.
SECTION 4
ENROLLMENT
4.1Participation. Each Eligible Employee may elect to become a Participant by
enrolling or re-enrolling in the Plan effective as of any Enrollment Date. In
order to enroll, an Eligible Employee must complete, sign and submit to the
Company an enrollment form in such form, manner and by such deadline as may be
specified by the Committee from time to time (in its discretion and on a
nondiscriminatory basis). Any Participant whose option expires and who has not
withdrawn from the Plan automatically will be re-enrolled in the Plan on the
Enrollment Date immediately following the Purchase Date on which his or her
option expires.
4.2Payroll Withholding. On his or her enrollment form, each Participant must
elect to make Plan contributions via payroll withholding from his or her
Compensation. Pursuant to such procedures as the Committee may specify from time
to time, a Participant may elect to have withholding equal to a whole percentage
from 1% to 10%. A Participant may elect to increase or decrease his or her rate
of payroll withholding by submitting a new enrollment form in accordance with
such procedures as may be established by the Committee from time to time. A
Participant may stop his or her payroll withholding by submitting a new
enrollment form in accordance with such procedures as may be established by the
Committee from time to time. In order to be effective as of a specific date, an
enrollment form must be received by the Company no later than the deadline
specified by the Committee, in its discretion and on a nondiscriminatory basis,
from time to time. Any Participant who is automatically re-enrolled in the Plan
will be deemed to have elected to continue his or her contributions at the
percentage last elected by the Participant.
SECTION 5
OPTIONS TO PURCHASE COMMON STOCK
5.1Grant of Option. On each Enrollment Date on which the Participant enrolls or
re-enrolls in the Plan, he or she shall be granted an option to purchase shares
of Common Stock.





--------------------------------------------------------------------------------





5.2Duration of Option. Each option granted under the Plan shall expire on the
earliest to occur of (a) the completion of the purchase of shares on the last
Purchase Date occurring within 6 months of the Grant Date of such option,
(b) such shorter option period as may be established by the Committee from time
to time prior to an Enrollment Date for all options to be granted on such
Enrollment Date, or (c) the date on which the Participant ceases to be a
Participant for any reason. Until otherwise determined by the Committee for all
options to be granted on an Enrollment Date, the period referred to in
clause (b) in the preceding sentence shall mean the period from the applicable
Enrollment Date through the last business day prior to the immediately following
Enrollment Date.
5.3Number of Shares Subject to Option. The number of shares available for
purchase by each Participant under the option will be established by the
Committee from time to time prior to an Enrollment Date for all options to be
granted on such Enrollment Date, provided that the maximum number of shares
available for purchase by each Participant under the option shall not
exceed 5,000, subject to adjustment as provided in Section 3.2.
5.4Other Terms and Conditions. Each option shall be subject to the following
additional terms and conditions:
(a)payment for shares purchased under the option shall be made only through
payroll withholding under Section 4.2;
(b)purchase of shares upon exercise of the option will be accomplished only in
accordance with Section 6.1;
(c)the price per share under the option will be determined as provided in
Section 6.1, provided that the price per share shall not be less than the par
value per share; and
(d)the option in all respects shall be subject to such other terms and
conditions (applied on a uniform and nondiscriminatory basis), as the Committee
shall determine from time to time in its discretion.
SECTION 6
PURCHASE OF SHARES
6.1Exercise of Option. Subject to Section 6.2, on each Purchase Date, the funds
then credited to each Participant’s account shall be used to purchase whole
shares of Common Stock. Any cash remaining after whole shares of Common Stock
have been purchased shall be carried forward in the Participant’s account for
the purchase of shares on the next Purchase Date. The price per Share of the
Shares purchased under any option granted under the Plan shall be eighty-five
percent (85%) of the lower of:
(a)the closing price per Share on the Grant Date for such option on the NASDAQ
National Market System; and
(b)the closing price per Share on the Purchase Date on the NASDAQ National
Market System.
6.2Delivery of Shares. As directed by the Committee in its sole discretion,
shares purchased on any Purchase Date shall be delivered directly to the
Participant or to a custodian or broker (if any) designated by the Committee to
hold shares for the benefit of the Participants. As determined by the Committee
from time to time, such shares shall be delivered as physical certificates or by
means of a book entry system.
6.3Exhaustion of Shares. If at any time the shares available under the Plan are
over-enrolled, enrollments shall be reduced proportionately to eliminate the
over-enrollment. Such reduction method shall be “bottom up,” with the result
that all option exercises for one share shall be satisfied first, followed by
all exercises for two shares, and so on, until all available shares have been
exhausted. Any funds that, due to over-enrollment, cannot be applied to the
purchase of whole shares shall be refunded to the Participants (without interest
thereon).
SECTION 7
WITHDRAWAL
7.1Withdrawal. A Participant may withdraw from the Plan by submitting a
completed enrollment form to the Company. A withdrawal will be effective only if
it is received by the Company by the deadline specified by the Committee (in its
discretion and on a uniform and nondiscriminatory basis) from time to time. When
a withdrawal becomes effective, the Participant’s payroll contributions shall
cease and all amounts then credited to the Participant’s account shall be
distributed to him or her (without interest thereon).





--------------------------------------------------------------------------------





SECTION 8
CESSATION OF PARTICIPATION
8.1Termination of Status as Eligible Employee. A Participant shall cease to be a
Participant immediately upon the cessation of his or her status as an Eligible
Employee (for example, because of his or her termination of employment from all
Employers for any reason). As soon as practicable after such cessation, the
Participant’s payroll contributions shall cease and all amounts then credited to
the Participant’s account shall be distributed to him or her (without interest
thereon). If a Participant is on a Company-approved leave of absence, his or her
participation in the Plan shall continue for so long as he or she remains an
Eligible Employee and has not withdrawn from the Plan pursuant to Section 7.1.
SECTION 9
ADMINISTRATION
9.1Plan Administrator. The Plan shall be administered by the Committee. The
Committee shall have the authority to control and manage the operation and
administration of the Plan.
9.2Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.
9.3Powers of Committee. The Committee shall have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:
(a)To interpret and determine the meaning and validity of the provisions of the
Plan and the options and to determine any question arising under, or in
connection with, the administration, operation or validity of the Plan or the
options;
(b)To determine any and all considerations affecting the eligibility of any
employee to become a Participant or to remain a Participant in the Plan;
(c)To cause an account or accounts to be maintained for each Participant;
(d)To determine the time or times when, and the number of shares for which,
options shall be granted;
(e)To establish and revise an accounting method or formula for the Plan;
(f)To designate a custodian or broker to receive shares purchased under the Plan
and to determine the manner and form in which shares are to be delivered to the
designated custodian or broker;
(g)To determine the status and rights of Participants and their Beneficiaries or
estates;
(h)To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan;
(i)To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;
(j)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by employees who are foreign nationals or
employed outside of the United States;
(k)To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan.
9.4Decisions of Committee. All actions, interpretations, and decisions of the
Committee shall be conclusive and binding on all persons, and shall be given the
maximum possible deference allowed by law.
9.5Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, shall be
paid and borne by the Employers, except any stamp duties or transfer taxes
applicable to the purchase of shares may be charged to the account of each
Participant. Any brokerage fees for the purchase of shares by a Participant
shall be paid by the Company, but fees and taxes (including brokerage fees) for
the transfer, sale or resale of shares by a Participant, or the issuance of
physical share certificates, shall be borne solely by the Participant.





--------------------------------------------------------------------------------





9.6Eligibility to Participate. No member of the Committee who is also an
employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.
9.7Indemnification. Each of the Employers shall, and hereby does, indemnify and
hold harmless the members of the Committee and the Board, from and against any
and all losses, claims, damages or liabilities (including attorneys’ fees and
amounts paid, with the approval of the Board, in settlement of any claim)
arising out of or resulting from the implementation of a duty, act or decision
with respect to the Plan, so long as such duty, act or decision does not involve
gross negligence or willful misconduct on the part of any such individual.
SECTION 10
AMENDMENT, TERMINATION, AND DURATION
10.1Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Board, in its discretion, may elect to
terminate all outstanding options either immediately or upon completion of the
purchase of shares on the next Purchase Date, or may elect to permit options to
expire in accordance with their terms (and participation to continue through
such expiration dates). If the options are terminated prior to expiration, all
amounts then credited to Participants’ accounts which have not been used to
purchase shares shall be returned to the Participants (without interest thereon)
as soon as administratively practicable.
10.2Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 10.1 (regarding the Board’s right to amend or terminate
the Plan), shall remain in effect until June 18, 2024.
SECTION 11
GENERAL PROVISIONS
11.1Participation by Subsidiaries. One or more Subsidiaries of the Company may
become participating Employers by adopting the Plan and obtaining approval for
such adoption from the Board. By adopting the Plan, a Subsidiary shall be deemed
to agree to all of its terms, including (but not limited to) the provisions
granting exclusive authority (a) to the Board to amend the Plan, and (b) to the
Committee to administer and interpret the Plan. An Employer may terminate its
participation in the Plan at any time. The liabilities incurred under the Plan
to the Participants employed by each Employer shall be solely the liabilities of
that Employer, and no other Employer shall be liable for benefits accrued by a
Participant during any period when he or she was not employed by such Employer.
11.2Inalienability. In no event may either a Participant, a former Participant
or his or her Beneficiary, spouse or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other legal process.
Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order.
11.3Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
11.4Requirements of Law. The granting of options and the issuance of shares
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or securities exchanges as the Committee
may determine are necessary or appropriate.
11.5Compliance with Rule 16b-3. Any transactions under this Plan with respect to
officers (as defined in Rule 16a-1 promulgated under the 1934 Act) are intended
to comply with all applicable conditions of Rule 16b-3. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee. Notwithstanding any contrary provision of the Plan, if the Committee
specifically determines that compliance with Rule 16b-3 no longer is required,
all references in the Plan to Rule 16b-3 shall be null and void.
11.6No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the granting of options, the purchase of shares, nor
any action of any Employer or the Committee, shall be held or construed to
confer upon any individual any right to be continued as an employee of the
Employer nor, upon dismissal, any right or interest in any specific assets of
the Employers other than as provided in the Plan. Each Employer expressly
reserves the right to discharge any employee at any time, with or without cause.





--------------------------------------------------------------------------------





11.7Apportionment of Costs and Duties. All acts required of the Employers under
the Plan may be performed by the Company for itself and its Subsidiaries, and
the costs of the Plan may be equitably apportioned by the Committee among the
Company and the other Employers. Whenever an Employer is permitted or required
under the terms of the Plan to do or perform any act, matter or thing, it shall
be done and performed by any officer or employee of the Employers who is
thereunto duly authorized by the Employers.
11.8Construction and Applicable Law. The Plan is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code.
Any provision of the Plan which is inconsistent with Section 423(b) of the Code
shall, without further act or amendment by the Company or the Committee, be
reformed to comply with the requirements of Section 423(b). The provisions of
the Plan shall be construed, administered and enforced in accordance with such
Section and with the laws of the State of California (excluding California’s
conflict of laws provisions).
11.9Captions. The captions contained in and the table of contents affixed to the
Plan are inserted only as a matter of convenience, and in no way define, limit,
enlarge or describe the scope or intent of the Plan nor in any way shall affect
the construction of any provision of the Plan.





